Citation Nr: 0411112	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-12 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date prior to August 10, 2000, for a 
grant of service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from June 1976, to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, MA, that 
granted service connection for bipolar disorder and assigned a 30 
percent rating effective August 10, 2000.  

In November 2002, the veteran filed a claim for an increased 
rating for her psychiatric disability which the RO denied in 
December 2002.  The veteran initiated an appeal of this decision 
in January 2003 by filing a notice of disagreement; however, she 
later withdrew this issue from appeal in July 2003 stating that 
she was satisfied with the 50 percent evaluation the RO assigned 
her in July 2003.  Consequently, this issue is no longer in 
appellate status and will not be further addressed.  See 38 C.F.R. 
§§ 20.200, 20.204 (2003). 


FINDINGS OF FACT

1.  By a decision dated in April 1979, the RO denied service 
connection for a psychiatric disability characterized as 
hysterical personality. The veteran was notified of the RO's 
determination in May 1979, and did timely appeal the decision.

2.  The veteran first expressed interest in reopening the claim 
for service connection for a psychiatric disability by written 
communication from her representative received at the RO on August 
10, 2000.



CONCLUSION OF LAW

An effective date prior to August 10, 2000, for the grant of 
service connection for bipolar disorder is not warranted.  38 
U.S.C.A. §§ 5108, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.400, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part of 
VA to notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the claimant 
what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application to reopen a claim for service connection for a 
psychiatric disability was received in August 2000.  Thereafter, 
in a rating decision dated in August 2001, that claim was denied.  
Only after that rating action was promulgated did the RO furnish 
VCAA notice to the veteran, in October 2002.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
veteran's claim to reopen, the timing of the notice does not 
comply with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the timing 
of the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

VA has fulfilled its duty to notify the appellant in this case.  
In a March 2001 letter (which was issued prior to the August 2001 
rating decision on appeal), as well as the August 2002 statement 
of the case and October 2002 letter, the RO informed the appellant 
of the applicable laws and regulations regarding this claim, the 
evidence needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).  Specifically, in both the March 
2001 and October 2002 letters, VA informed the appellant of the 
evidence it had requested thus far and what evidence the veteran 
should submit to support her claim.  It also provided 
"Authorization for Release of Information" forms for the appellant 
to complete regarding any pertinent non-VA treatment he received 
and informed her that VA would make reasonable efforts to obtain 
such records.  See 38 C.F.R. § 3.159.  The RO further informed the 
appellant that it was still her responsibility to make sure VA 
obtained all evidence necessary to support her claim.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary to 
substantiate her claim.  The appellant has been afforded the 
benefit of VA examinations during the appeal period, and was 
provided with the opportunity to attend a hearing.  Neither the 
appellant nor her representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair adjudication of 
the claim that has not been obtained.  In fact, the veteran 
indicated in writing in April 2001 that all treatment records were 
either VA or already submitted to the RO.  

Under these circumstances, the Board finds that adjudication of 
the appellant's claim under consideration, at this juncture, 
without directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  Bernard, supra.

II.  Analysis

In the March 2002 notice of disagreement, the veteran's 
representative relayed the veteran's contention that she is 
entitled to an effective date back to 1979 for her service-
connected psychiatric disability because that is when she filed 
her initial claim for service connection.  She reasoned that the 
evidence at that time clearly and undoubtedly established that she 
suffered from a chronic psychiatric disability.  

Generally, the effective date for the grant of service connection 
based on an original claim or a claim reopened after final 
adjudication, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a).  The effective date of a 
reopened claim based on new and material evidence received after 
the final disallowance shall be the date of the new calim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(ii).  

Any communication from or action by a veteran indicating an intent 
to apply for a benefit under laws administered by VA may be 
considered an informal claim.  38 C.F.R. § 3.155(a) (2003).  When 
determining the effective date of an award of compensation 
benefits, the Board is required to review all the communications 
in the file that could be interpreted to be a formal or informal 
claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).

Applying the foregoing principles to the facts of the present 
case, the Board finds that an effective date prior to August 10, 
2000, for the grant of service connection for bipolar disorder is 
not warranted.

The RO initially denied service connection for hysterical 
personality in April 1979.  The veteran was notified of this 
decision in May 1979, but did not appeal the decision.  See 38 
C.F.R. § 20.200.  The decision is therefore final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the effective date 
of any subsequent award of service connection can be no earlier 
than the date of receipt of the application to reopen.  The 
earliest evidence of the veteran's intent to reopen a claim for 
service connection for a psychiatric disability following the RO's 
April 1979 denial is written correspondence from the veteran's 
representative received on August 10, 2000.  In this 
correspondence, the veteran's representative informed the RO that 
the veteran had contacted his office for the purpose of 
establishing service connection for a psychiatric disorder and 
that the correspondence should be considered an informal claim for 
service connection.  There is simply no evidence on file showing 
the veteran's intent to reopen a claim for service connection for 
a psychiatric disability prior to August 10, 2000.  

The Board has considered the veteran's contention regarding the 
fact that her psychiatric disability dates back to 1979 when she 
filed her initial claim.  Notwithstanding this contention, VA is 
bound by the laws as enacted by congress and its own controlling 
regulations.  See 38 U.S.C.A. § 7104(c).  Inasmuch as the veteran 
first expressed interest in reopening the claim for service 
connection for a psychiatric disability by written communication 
on August 10, 2000, the effective date of the subsequent grant for 
service connection can be no earlier than this date.  Accordingly, 
the veteran's claim for an effective date earlier than August 10, 
2000, for the grant of service connection for bipolar disorder 
must be denied.



ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



